        Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 1 of 21                                FILED
                                                                                              2020 Jun-01 PM 12:18
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


 MARK BLACKBURN,                                 }
                                                 }
        Plaintiff,                               }
                                                 }
 v.                                              }    Case No.: 2:16-cv-00963-MHH
                                                 }
 SHIRE U.S., INC., et al.,                       }
                                                 }
        Defendants.                              }


                               MEMORADUM OPINION1

       In this prescription drug products liability case, plaintiff Mark Blackburn

contends that defendants Shire U.S., Inc. and Shire, LLC, the makers of the

prescription drug LIALDA, breached their obligation to provide adequate

instructions for the safe use of the drug, and the breach proximately caused his

chronic, irreversible kidney injury. According to Mr. Blackburn, if Shire had

included in its written warning information that instructed prescribing physicians to

perform renal assessments at specific intervals, his prescribing physician would have

detected his kidney injury and altered the treatment he prescribed for Mr.


11
    The Court is issuing this opinion during a declared national emergency concerning COVID-19.
To enable parties to pursue their rights during this emergency, the Court is continuing its work.
For information about the timing of appeals, please review the information provided in the
conclusion of this opinion. The Court is including this procedural information in each opinion that
it issues during the national emergency.
       Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 2 of 21



Blackburn’s Crohn’s disease. The Shire defendants have asked the Court to enter

judgment in their favor. (Doc. 194). For the reasons stated below, the Court will

grant the defendants’ motion for summary judgment.

                            STANDARD OF REVIEW

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). To demonstrate that there is a genuine dispute

as to a material fact that precludes summary judgment, a party opposing a motion

for summary judgment must cite “to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” FED. R. CIV. P. 56(c)(1)(A).

“The court need consider only the cited materials, but it may consider other materials

in the record.” FED. R. CIV. P. 56(c)(3).

                                       FACTS

      Mr. Blackburn is an accomplished golf instructor. He coaches amateur and

professional players on the PGA tour. He also speaks at conferences for Titleist, a

company that produces golf apparel and equipment. Mr. Blackburn must travel

nationally and internationally for his work. Mr. Blackburn suffers from Crohn’s

disease, and the disease sometimes interferes with his work.


                                            2
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 3 of 21



      In November of 2013, Mr. Blackburn began taking LIALDA to treat Crohn’s

disease. (Doc. 188-6, p. 18). On May 14, 2015, at age 39, Mr. Blackburn’s physician

diagnosed Mr. Blackburn with chronic interstitial nephritis and stage four chronic

kidney disease. (Doc. 188-8, p. 3). Mr. Blackburn contends that his use of LIALDA

caused these conditions.

      Shire has always warned that use of LIALDA could lead to kidney damage.

In January of 2007, when the FDA initially approved LIALDA, the drug’s label

included the following information:

      Renal: Reports of renal impairment, including minimal change
      nephropathy, and acute or chronic interstitial nephritis have been
      associated with mesalamine medications and prodrugs of mesalamine.
      For any patient with known renal dysfunction, caution should be
      exercised and LIALDA should be used only if the benefits outweigh
      the risks. It is recommended that all patients have an evaluation of renal
      function prior to initiation of therapy and periodically while on
      treatment.

(Doc. 41-1, p. 5). In November of 2013, when Mr. Blackburn began taking

LIALDA, the label stated:

      5.1 Renal Impairment

      Renal impairment, including minimal change nephropathy, acute and
      chronic interstitial nephritis, and, rarely, renal failure, has been reported
      in patients given products such as LlALDA that contain mesalamine or
      are converted to mesalamine.

      It is recommended that patients have an evaluation of renal function
      prior to initiation of LIALDA therapy and periodically while on
      therapy. Exercise caution when using LIALDA in patients with known
      renal dysfunction or a history of renal disease.
                                           3
       Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 4 of 21




(Doc. 41-2, p. 3).

      Mr. Blackburn does not contend that Shire failed to warn of possible kidney

injury when using LIALDA. Instead, Mr. Blackburn alleges that the recommended

“periodic” evaluation “constitutes a defective and unsafe instruction for safe use of

LIALDA.” (Doc. 41, p. 4, ¶ 22). He contends that the term “periodic” as generally

used in drug labels refers to either semi-annual or annual testing and that Shire’s

warning should have “provide[d] for blood testing of renal function at intervals

necessary to reasonably protect patients from LIALDA’s potential renal toxicity.”

(Doc. 41, p. 5, ¶¶ 22, 23, 25).

      Mr. Blackburn contends that the language regarding testing for renal function

in Shire’s warning should resemble language used by other manufacturers of

mesalamine-based drugs. PENTASA, like LIALDA, is a 5-aminosalicylic acid

(“5-ASA”) or mesalamine-based drug. In the United Kingdom, PENTASA is

marketed with the warning that patients “should have renal function monitored, with

serum creatinine levels measured prior to treatment start, every 3 months for the first

year, then [every 6 months] for the next 4 years and annually thereafter.” (Doc.

175-8, p. 2). Similarly, OCTASA, another 5-ASA drug, is marketed in the United

Kingdom with the following instruction:

      It is recommended that all patients have an evaluation of their renal
      function prior to initiation of Octasa therapy and repeatedly whilst on
      therapy. As a guideline, follow-up tests are recommended 14 days after
                                          4
       Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 5 of 21



      commencement of treatment and then every 4 weeks for the following
      12 weeks. Short monitoring intervals early after the start of Octasa
      therapy will discover rare acute renal reactions. In the absence of an
      acute renal reaction monitoring intervals can be extended to every 3
      months and then annually after 5 years.

(Doc. 175-6, p. 2).

      Mr. Blackburn asserts that an appropriate label for LIALDA, a

mesalamine-based drug, should include instructions recommending “evaluation of

renal function by a simple serum (blood) test of creatinine levels on a monthly basis

for the first three months after initiation of therapy and then on a quarterly basis for

at least one year.” (Doc. 41, p. 5, ¶¶ 23, 25). Mr. Blackburn contends that Shire’s

failure to include this testing regimen in the LIALDA package warning in the fall of

2013 proximately caused his kidney injury. (Doc. 41, p. 5, ¶ 26). Embedded within

this causation contention are the suppositions that the physician who prescribed

LIALDA for Mr. Blackburn, Dr. Dino Ferrante, would have ordered specific interval

testing per the instructions that Mr. Blackburn proposes and that Mr. Blackburn

would have complied with those orders.            Mr. Blackburn’s medical history

undermines those suppositions.

      Mr. Blackburn first saw Dr. Ferrante at the Center for Colon & Digestive

Disease on September 6, 2013 based on a referral from Dr. Craig Young. (Doc.

162-1, p. 5, tr. 17; Doc. 188-6, pp. 12–13). In his deposition, Dr. Ferrante testified:

      [Dr. Young] called me personally first before I saw [Mr. Blackburn],
      said I’m sending you this guy, Mark Blackburn. He’s having some
                                           5
       Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 6 of 21



      loose bowels, diarrhea. We talked about him a little bit. [Dr. Young]
      said he had done some basic workup . . . , some blood work, I think
      some stool tests, possibly, and everything checked out okay and he
      wanted me to do some further gastrointestinal evaluation in regards to
      his symptoms, which the main one being he was having, basically,
      diarrhea or loose bowel movements.

(Doc. 162-1, p. 5, tr. 18).

      At his initial visit with Dr. Ferrante, Mr. Blackburn complained of “diarrhea

or alteration of his stools” and “urgency,” without abdominal pain, bleeding, or

fever. (Doc. 162-1, p. 5, tr. 20). Dr. Ferrante stated:

      So based on his symptoms, we decided to do what’s called a C-reactive
      protein, which is an inflammatory marker, looking for -- we use it as a
      marker for inflammatory bowel disease. The tissue transglutaminase
      level is a marker of celiac disease. So, again, these are – we’re checking
      for what causes loose bowels, and so these are two markers of things
      that are fairly common. And then, of course, we set him up for a
      colonoscopy to assess for his symptoms.

(Doc. 162-1, p. 6, tr. 22). Mr. Blackburn’s lab work was normal. (Doc. 162-1, p. 7,

tr. 26).    The colonoscopy revealed “chronic colitis,” otherwise known as

“inflammation of the colon,” and “non-caseating granulomas,” which are

“diagnostic for Crohn’s disease.” (Doc. 162-1, p. 9, tr. 34). Dr. Ferrante was not

sure whether Mr. Blackburn had Crohn’s disease or ulcerative colitis, so he

scheduled Mr. Blackburn for a sigmoidoscopy. (Doc. 162-1, p. 9, tr. 36). That

procedure revealed “caseating granulomas.” (Doc. 162-1, p. 11, tr. 41-42). Dr.

Ferrante also ordered blood tests to rule out ulcerative colitis. (Doc. 162-1, p. 10, tr.



                                           6
       Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 7 of 21



37). Based on the results of these tests, Dr. Ferrante diagnosed Mr. Blackburn with

Crohn’s disease. (Doc. 162-1, pp. 11, 14, tr. 42, 55).

       On November 5, 2013, Dr. Ferrante prescribed LIALDA and gave Mr.

Blackburn an initial prescription for a six-month course of treatment. (Doc. 162-1,

pp. 14, 30, tr. 55, 117; Doc. 188-6, p. 18).          Dr. Ferrante acknowledged that

prescribing LIALDA for Crohn’s disease was an off-label use of the product. (Doc.

162-1, p. 27, tr. 108). Dr. Ferrante stated, “you want to tailor your therapy based on

the individual.” (Doc. 162-1, p. 19, tr. 73). In Dr. Ferrante’s opinion, “a mesalamine

product” such as LIALDA was the “drug of choice” for Mr. Blackburn “because it’s

the least invasive . . . and probably easiest to administer in someone who would be

traveling,” like Mr. Blackburn. (Doc. 162-1, p. 19, tr. 73). The alternative would

have been “either oral medications that do require some monitoring or IV infusion

therapies which require even more intensive type monitoring.” (Doc. 162-1, p. 19,

tr. 73; see also Doc. 162-1, p. 19, tr. 74).

       Dr. Ferrante was aware when he prescribed LIALDA to Mr. Blackburn that

mesalamine products contain warnings that “renal impairment may occur” and

directions to “assess renal function at the beginning of treatment and periodically

during treatment.” (Doc. 162-1, pp. 15–16, tr. 60–61).2 But Dr. Ferrante did not


2
  Quoting the exact language from the LIALDA warning, counsel asked Dr. Ferrante if he knew
that:


                                               7
        Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 8 of 21



look at the LIALDA label before he prescribed the drug to Mr. Blackburn. (Doc.

162-1, p. 24, tr. 93).

       Dr. Ferrante testified that before prescribing any medication “if there’s

anything that needs to be checked prior, we will typically do that.” (Doc. 162-1, p.

15, tr. 59). Then, “during the follow-up process, I will ask [patients], you know,

how they’re doing on the medication.” (Doc. 162-1, p. 15, tr. 59). Dr. Ferrante

testified that he would have relied on discussions with Mr. Blackburn. (Doc. 162-1,

p. 17, tr. 67). Dr. Ferrante stated: “I usually ask have you had blood work done by

your primary care doctor before you came here or any other doctor, and if the answer

is no, then I’ll take it upon myself to go ahead and check that.” (Doc. 162-1, p. 17,

tr. 67). But Dr. Ferrante did not evaluate Mr. Blackburn’s renal function before he

prescribed LIALDA for him, and when he selected LIALDA for Mr. Blackburn, Dr.

Ferrante did not know whether Dr. Young had performed renal testing on Mr.

Blackburn. (Doc. 162-1, p. 23, tr. 91).




       renal impairment, including minimal change nephropathy, acute and chronic
       interstitial nephritis, and rarely, renal failure, has been reported in patients given
       products such as LlALDA that contain mesalamine or are converted to mesalamine.

(Doc. 162-1, p. 23, tr. 92). Dr. Ferrante stated that he was aware of these problems and stated that
he had been aware “for some time prior to prescribing LIALDA for Mr. Blackburn” because “that
language had been in labeling for mesalamine products in the United States for a long period of
time.” (Doc. 162-1, pp. 23–24, tr. 92–93).
                                                 8
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 9 of 21



      Dr. Ferrante testified that he ordinarily checked renal function “at least once

a year” when prescribing LIALDA. (Doc. 162-1, pp. 15-16, tr. 60-61). When asked

in his deposition what “periodically” means to him, to Dr. Ferrante responded:

      Currently, I’m doing one year. This condition, like Crohn’s disease,
      ulcerative colitis, is typically a condition in younger patients, so most
      of the time, they don’t have a lot of other medical conditions. So I think
      once a year is probably adequate in those patients. If it’s a patient who
      has other medical conditions, I might be more aggressive with that.
      Most of the time, these patients also come from their primary care
      doctor or some other doctor being referred, and they may have already
      had or are getting yearly testing or biyearly testing for other reasons.

(Doc. 162-1, p. 16, tr. 61-62). Later in his deposition Dr. Ferrante acknowledged

that “periodically” can mean other time periods as well and that there is no specific

definition of “periodically” in the medical profession. (Doc. 162-1, p. 23, tr. 90).

Dr. Ferrante explained that in his 17 years of practice he had “never seen kidney

problems from these [mesalamine] medications.” (Doc. 162-1, p. 28, tr. 109–110).

      To understand a medication’s side effects, Dr. Ferrante relies on mailers from

drug companies, conferences, and drug company representatives. (Doc. 162-1, p.

16, tr. 62–63). When asked in his deposition what he relied on “for information,

data, and guidance on instructions for safe use of medications such as Lialda,” Dr.

Ferrante responded:

      typically, like the package insert, if you will, of the medicines. I mean,
      we’re pretty well trained on what’s the most common side effects,
      adverse reactions. If anything new comes out, many times, again, that
      comes out as a mailer, actually. We have seen that in other medications
      before.
                                          9
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 10 of 21




(Doc. 162-1 pp. 16-17, tr. 64–65). In his deposition, Dr. Ferrante reviewed the

LIALDA warning in place when he prescribed the medication to Mr. Blackburn.

(Doc. 162-1, p. 17, tr. 65). The following exchange then took place:

      Q. . . . [I]s this information the type of information you rely on in
      determining whether a medication is appropriate for your patient?

                                       ***

      A. Yes. We would look at -- before we start a medicine, we’d want to
      make sure that they would be a good candidate for that medication,
      sure.

      Q. Is this information also the type of data you rely on in determining
      what safe use protocol or testing recommendations you give your
      patients?

                                       ***

      A. Correct.

      Q. And did you rely on this information when determining [if] you
      want[ed] to prescribe Lialda for Mark Blackburn?

                                       ***

      A. Yes.

(Doc. 162-1, p. 17, tr. 65–66). During his deposition, Dr. Ferrante also reviewed the

PENTASA and OCTASA monitoring language set out above. (Doc. 162-1, p. 18,

tr. 69–72). Dr. Ferrante averred that if the LIALDA label had had similar language,

and he had known about it, he “would have followed those protocols.” (Doc. 162-1,

p. 18, tr. 71-72; see also Doc. 162-1, p. 20, tr. 77 (“Again, if I would have known
                                         10
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 11 of 21



about that, I would have followed those protocols.”); Doc. 162-1, p. 24, tr. 95 (“If I

would have known about that protocol, then yes.”)).

      After prescribing LIALDA, Dr. Ferrante did not tell Mr. Blackburn to come

back for renal testing. (Doc. 162-1, pp. 17–18, tr. 68–69). Dr. Ferrante believes that

his office scheduled Mr. Blackburn to return on January 14, 2014. (Doc. 162-1, pp.

12, 14, 29, tr. 45, 47, 53, 113). That visit would have been a follow-up to gauge the

effectiveness of the LIALDA therapy and the side effects of the medication. (Doc.

162-1, p. 12, tr. 47–48). Mr. Blackburn did not keep that appointment, and Dr.

Ferrante never saw Mr. Blackburn again. (Doc. 162-1, p. 29, 114).

      Despite Mr. Blackburn having missed his only follow-up appointment and

despite having not seen Mr. Blackburn for almost 18 months, on March 6, 2015, Dr.

Ferrante’s office approved a new four-month prescription of LIALDA for Mr.

Blackburn. (Doc. 188-6, p. 19). Dr. Ferrante did not know that his office had given

Mr. Blackburn this new prescription. (Doc. 162-1, p. 30, tr. 117) (“I’m not aware of

that. I don’t know if he got that through our office. Maybe he called or -- you know,

I’m not aware of that. I don't remember seeing anything about that.”).

                                    ANALYSIS

      Mr. Blackburn’s remaining claim against Shire is for “strict liability for failure

to warn” under the Alabama Extended Manufacturer’s Liability Doctrine – the

AEMLD. (Doc. 41, pp. 25–28). Under the AEMLD, “‘a manufacturer, or supplier,


                                          11
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 12 of 21



or seller, who markets a product not reasonably safe when applied to its intended use

in the usual and customary manner, [is] negligen[t] as a matter of law.’” DISA

Indus., Inc. v. Bell, 272 So. 3d 142, 149 (Ala. 2018), reh’g denied (Sept. 14, 2018)

(quoting Casrell v. Altec Indus., Inc., 335 So. 2d 128, 132 (Ala. 1976)) (emphasis in

DISA). Alabama law deems prescription drugs “unavoidably unsafe.” Stone v.

Smith, Kline & French Labs., 447 So. 2d 1301, 1304 (Ala. 1984). Accordingly,

“‘the adequacy of the accompanying warning determines whether the drug, as

marketed, is defective, or unreasonably dangerous.’” Bodie v. Purdue Pharma Co.,

236 Fed. Appx. 511, 518 (11th Cir. 2007) (quoting Stone, 447 So. 2d at 1304).

      In Alabama, “[a] prescription-drug manufacturer fulfills its duty to warn the

ultimate users of the risks of its product by providing adequate warnings to the

learned intermediaries who prescribe the drug.” Wyeth, Inc. v. Weeks, 159 So. 3d

649, 673 (Ala. 2014). The Alabama Supreme Court has explained:

      The principle behind the learned-intermediary doctrine is that
      prescribing physicians act as learned intermediaries between a
      manufacturer of a drug and the consumer/patient and that, therefore, the
      physician stands in the best position to evaluate a patient’s needs and
      to assess the risks and benefits of a particular course of treatment for
      the patient. A consumer can obtain a prescription drug only through a
      physician or other qualified health-care provider. Physicians are trained
      to understand the highly technical warnings required by the FDA in
      drug labeling.




                                         12
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 13 of 21



Weeks, 159 So. 3d at 672–73 (citations omitted). The doctrine “recognizes the role

of the physician as a learned intermediary between a drug manufacturer and a

patient.” Weeks, 159 So. 3d at 673.

      “‘[T]he adequacy of [a drug manufacturer’s] warning is measured by its effect

on the physician, to whom it owe[s] a duty to warn, and not by its effect on the

consumer.” Weeks, 159 So. 3d at 673 (quoting Toole v. Baxter Healthcare Corp.,

235 F.3d 1307, 1313-14 (11th Cir. 2000)) (citations, quotations and changes

omitted).

      Once the manufacturer has met its duty to warn, the manufacturer holds
      no further duty to warn the patient directly. See Weeks, 159 So. 3d at
      673. If, however, the warning to the learned intermediary is insufficient
      or is a misrepresentation of risks, “the manufacturer remains liable for
      the injuries sustained by the patient.” Id. In such a situation, the patient
      must show that:

            the manufacturer failed to warn the physician of a risk not
            otherwise known to the physician and that the failure to
            warn was the actual and proximate cause of the patient’s
            injury. In short, the patient must show that, but for the false
            representation made [or the insufficient information
            provided] in the warning, the prescribing physician would
            not have prescribed the medication to his patient.

      Id. at 673–74.

Tutwiler v. Sandoz, Inc., 726 Fed. Appx. 753, 756 (11th Cir. 2018). “[P]roof of

proximate cause could [also] take the form of evidence that, although the physician

still would have prescribed the drug, the physician would have changed her behavior

or treatment in some way that would have resulted in a different outcome for the
                                          13
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 14 of 21



plaintiff.” Blackburn v. Shire U.S., Inc., No. 2:16-CV-963-RDP, 2017 WL 1833524

at *8 (May 8, 2017) (citing Barnhill v. Teva Pharm, USA, Inc., 819 F. Supp. 2d 1254,

1261 (S.D. Ala. 2011); and Fields v. Eli Lilly & Co., 116 F. Supp. 3d 1295, 1307

(M.D. Ala. 2015)).

      If an alternative warning would not have impacted a prescribing physician’s

conduct in the use and monitoring of a drug, then a plaintiff cannot establish the

causation element for a products liability claim against the drug’s manufacturer.

Under Alabama law, in warnings cases concerning a prescription drug, plaintiffs:

      must demonstrate a causal link between the allegedly inadequate
      warning and the injury. In cases such as these, that means that the
      plaintiffs must demonstrate that, had the [drug manufacturer] given an
      adequate warning, it would have been read and heeded by the
      prescribing physicians.
Brasher v. Sandoz Pharm. Corp., No. CV 98-TMP-2648-S, 2001 WL 36403362, at

*13 (N.D. Ala. Sept. 21, 2001) (citing Gurley v. American Honda Mtr. Co., 505 So.

2d 358, 361 (Ala. 1987)); see also, Wyeth, 159 So. 3d at 677 n.11 (“[W]e are not

deciding the merits of the underlying case. It may be that a jury finds that . . . [the]

physician did not rely on the warnings on the label[.]”); see also Wyeth, 159 So. 3d

at 681 (Moore, dissenting) (“For example, if [the] prescribing physician did not rely

on the . . . labeling when prescribing the drug, then the [plaintiffs] will have failed

to prove causation and their claims will fail.”).




                                          14
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 15 of 21



      A drug manufacturer is entitled to judgment as a matter of law on a warnings

claim when the record demonstrates that the prescribing physician would not have

read or followed an alternative warning. Bodie v. Purdue Pharma Co., 236 Fed.

Appx. 511, 521 (11th Cir. 2007) (“Because the evidence suggests that the learned

intermediary, Dr. Mangieri, prescribed OxyContin based on his independent

knowledge of the drug and its high potential for addiction, we cannot conclude that

the allegedly inadequate warning (that is, the claimed defect) proximately caused

Bodie’s injury of addiction.”); Emody v. Medtronic, Inc., 238 F. Supp. 2d 1291, 1296

(N.D. Ala. 2003) (failure to warn claim failed in light of doctor’s testimony that he

did not rely on warnings); In re Wright Med. Tech. Inc., Conserve Hip Implant Prod.

Liab. Litig., 127 F. Supp. 3d 1306, 1359 (N.D. Ga. 2015) (“[W]here a warning is

provided, but a physician does not read it or rely on it, a person cannot assert a failure

to warn claim, even if the warning is defective.”); Salyards ex rel. Salyards v. Metso

Minerals Tamper OY, No. 1:04 CV 05798 OWW LJ, 2005 WL 3021959, at *9 (E.D.

Cal. Nov. 10, 2005) (“If the doctor fails to read or heed the warning, the

manufacturer is absolved of liability.”). There is no presumption in Alabama that

an adequate warning would have been read and heeded by the prescribing physician.

Barnhill 819 F. Supp. 2d at 1262.               “[A]s concerns proximate cause, a

negligent-failure-to-warn-adequately case should not be submitted to the jury unless

there is substantial evidence that an adequate warning would have been read and


                                           15
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 16 of 21



heeded and would have prevented the [injury].” Deere & Co. v. Grose, 586 So. 2d

196, 198 (Ala. 1991) (citing Gurley, 505 So. 2d at 361).


      Here, the evidence demonstrates that Dr. Ferrante did not follow the

instructions that Shire provided in November 2013 for renal evaluation when

prescribing LIALDA, so Mr. Blackburn cannot prove that Dr. Ferrante would have

read and heeded an alternative instruction. It is undisputed that Shire warned that

LIALDA could cause interstitial nephritis and kidney disease, the conditions Mr.

Blackburn claims he developed after taking the drug. Dr. Ferrante testified that he

had been aware for some time that 5-ASA drugs such as LIALDA could cause these

conditions. He prescribed the drug to Mr. Blackburn anyway because LIALDA was

the “drug of choice . . . because it’s the least invasive . . . and probably easiest to

administer in someone [like Mr. Blackburn] who would be traveling.” (Doc. 162-1,

p. 19, tr. 73). Dr. Ferrante prescribed LIALDA for Mr. Blackburn because the drug

required less monitoring and had fewer serious side effects than alternative

treatments for Crohn’s disease. (Doc. 162-1, p. 19, tr. 73–74).


      In November 2013, Shire “recommended” to prescribing physicians “that

patients have an evaluation of renal function prior to initiation of LIALDA therapy

and periodically while on therapy.” (Doc. 41-2, p. 3). But Dr. Ferrante did not read

this information before he prescribed LIALDA to treat Mr. Blackburn’s Crohn’s

disease, an off-label use of the drug. And Dr. Ferrante neither ordered tests to
                                          16
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 17 of 21



evaluate Mr. Blackburn’s renal function before he prescribed LIALDA nor checked

with Mr. Blackburn’s referring physician, Dr. Young, to determine whether Dr.

Young had evaluated Mr. Blackburn’s renal function. (Doc. 162-1, p. 23, tr. 91).

And though Dr. Ferrante testified that it was his practice to test renal function

annually when prescribing LIALDA (Doc. 162-1, p. 16, tr. 61–62), his office

authorized CVS to refill Mr. Blackburn’s November 2013 prescription in March

2015 without conducting a renal evaluation of Mr. Blackburn. (Doc. 188-6, p. 19).

Dr. Ferrante’s inattention to Shire’s November 2013 renal evaluation protocol may

stem from the fact that in 17 years of practice as a gastroenterologist, Dr. Ferrante

had “never seen kidney problems” from mesalamine products. (Doc. 162-1, p. 28,

tr. 109–110).


      Even if Dr. Ferrante had ordered a renal evaluation of Mr. Blackburn after

prescribing LIALDA, there is no evidence that Mr. Blackburn would have complied

with the instruction. Dr. Ferrante scheduled an appointment with Mr. Blackburn in

January 2014 to monitor Mr. Blackburn’s treatment, but Mr. Blackburn did not keep

the appointment. After Dr. Ferrante prescribed LIALDA for Mr. Blackburn in

November 2013, Mr. Blackburn did not return to Dr. Ferrante.


      Mr. Blackburn correctly points out that Dr. Ferrante testified that he would

have followed an alternative recommended testing schedule if he “had known about

it.” (Doc. 162-1, p. 18, tr. 71–72; see also Doc. 162-1, p. 20, tr. 77; Doc. 162-1, p.
                                         17
      Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 18 of 21



24, tr. 95). But that testimony amounts to unsubstantiated speculation, given Dr.

Ferrante’s conduct, and a jury verdict may not rest on speculation. See Pennsylvania

R. Co. v. Chamberlin, 288 U.S. 333, 340–44 (1933) (“And the desired inference is

precluded for the further reason that respondent’s right of recovery depends upon

the existence of a particular fact which must be inferred from proven facts, and this

is not permissible in the face of the positive and otherwise uncontradicted testimony

of unimpeached witnesses consistent with the facts actually proved, from which

testimony it affirmatively appears that the fact sought to be inferred did not exist . . .

Leaving out of consideration, then, the inference relied upon, the case for respondent

is left without any substantial support in the evidence, and a verdict in her favor

would have rested upon mere speculation and conjecture. This, of course, is

inadmissible.”) (internal marks and citations omitted).


      Because Dr. Ferrante did not consult Shire’s November 2013 warning before

prescribing the drug, the Court does not have to accept his self-interested statement

that he would read an alternative warning or that a different warning would have

altered his decision to prescribe LIALDA without evaluating Mr. Blackburn’s renal

function. In a decision that is binding precedent in the Eleventh Circuit Court of

Appeals, the Fifth Circuit Court of Appeals explained:


      [S]elf-serving statements alone do not create a jury question:


                                           18
       Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 19 of 21



               In our opinion, the isolated self-serving statements of the
               Cal-Florida officers were not enough to constitute
               substantial evidence for the jury on the causation issue
               under Boeing Co. v. Shipman.

       Yoder Bros., Inc. v. California-Florida Plant Corp., 537 F.2d 1347,
       1371 (5th Cir. 1976). A trier of facts need not ignore powerful
       self-interest, and where there is no relevant support for self-interested
       testimony a jury must not be allowed to speculate as to causation. A
       directed verdict, or judgment notwithstanding the verdict, is the proper
       safeguard against such speculation by the jury . . .

Ralston Purina Co. v. Hobson, 554 F.2d 225, 729 (5th Cir. 1977) (footnotes

omitted).3 A summary judgment likewise safeguards against a jury verdict based on

a non-party witness’s self-interested, speculative testimony regarding causation that

is wholly contradicted by historical fact. This is not the type of evidence that creates

a question of disputed fact for a jury to resolve.4




3
 Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (adopting as binding precedent
in the Eleventh Circuit Court of Appeals decisions that the Fifth Circuit Court of Appeals rendered
before October 1, 1981).
4
  When considering a summary judgment motion, a district court must view the evidence in the
record and draw reasonable inferences from the evidence in the light most favorable to the
non-moving party. Asalde v. First Class Parking Sys. LLC, 898 F.3d 1136, 1138 (11th Cir. 2018).
“A litigant’s self-serving statements based on personal knowledge or observation can defeat
summary judgment.” United States v. Stein, 881 F.3d 853, 857 (11th Cir. 2018); see also Feliciano
v. City of Miami Beach, 707 F.3d 1244, 1253 (11th Cir. 2013) (“To be sure, Feliciano’s sworn
statements are self-serving, but that alone does not permit us to disregard them at the summary
judgment stage.”). The self-serving statements of a non-party witness do not have the same power
when that witness’s conduct directly contradicts his self-interested projections of future conduct,
rendering those projections unsubstantiated speculation. A district court does not have to draw
favorable inferences from speculation. Daniels v. Twin Oaks Nursing Home, 692 F.2d 1321, 1324
(11th Cir. 1982) (“[A]n inference is not reasonable if it is ‘only a guess or a possibility,’ for such
an inference is not based on the evidence but is pure conjecture and speculation.”) (internal citation
omitted).
                                                 19
        Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 20 of 21



        And even if a jury could consider Dr. Ferrante’s testimony, Mr. Blackburn’s

failure to keep his January 2014 appointment and follow up with Dr. Ferrante severs

the causal chain. In the absence of admissible evidence of a causal link between

Shire’s instructions for renal evaluations when prescribing LIALDA and Mr.

Blackburn’s injury, Mr. Blackburn’s AEMLD warnings claim against Shire must

fail.


                                   CONCLUSION


        By separate order, for the reasons discussed above, the Court will enter

judgment for the Shire defendants on Mr. Blackburn’s AEMLD failure to warn claim

as a matter of law. Because that is the only remaining claim in this case, the Court

will dismiss this case with prejudice. The Court thanks the parties for their excellent

briefs and oral argument. The issues in this case were fully explored and presented

carefully for consideration. This decision renders moot the pending motions in

limine.


        In light of the public health emergency caused by the COVID-19 virus, the

parties are reminded that under Rule 4(a)(5) of the Federal Rules of Appellate

Procedure, a party may request an extension of time for a notice of appeal. In

addition, pursuant to Rule 4(a)(6), a party may ask a district court to reopen the time

to file a notice of appeal for 14 days. Parties are advised to study these rules carefully


                                           20
     Case 2:16-cv-00963-MHH Document 244 Filed 06/01/20 Page 21 of 21



if exigent circumstances created by the COVID-19 public health emergency require

motions under FRAP 4(a)(5) or 4(a)(6).


      DONE and ORDERED this June 01, 2020.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                         21
